Title: Thomas Jefferson to Louis Pio, 13 June 1817
From: Jefferson, Thomas
To: Pio, Louis


          
             Monticello June 13. 17.
          
          I have recieved, my dear Sir, your letter of Aug. 29. with great sensibility. it recalls to my memory scenes in earlier  life which were very interesting, and many of them past with you. I have not forgotten either them or you, altho’ so much of time and space has intervened, and events of so great and different characters have occupied our attention. you have seen the horrors of Robespierre, the tracasseries of the Directory, the unprincipled aggressions of Bonaparte on every human right. my destiny has been smoother, among a people loving peace, observing justice, pursuing industry, and asking of the world only to let them alone. yet this inoffensive request has been refused, and they have been forced to shew that, preferring the plough, they can yet  handle the sword. the inextinguishable hatred and hostility of England has interrupted for a while our peaceable course, and she is now about to pay the forfiet of all her crimes. the demolition of Bonaparte was but half the work of liberation for the world from tyranny. the great pyrate of the ocean remained but happily to sink under the effects of his own vices and follies. these are concerns however in which neither you nor I need take part. I am glad you have made an acquaintance with Mr Gallatin. you will find him an able, honest and friendly man, of plain habits, & above ceremony.—I am now feeling the effects of age; enfeebled in body & less active in mind. my daughter, whom you knew, has provided for my old age a numerous family of grand children, and these again begin to add to our society another generation of descendants. I shall die therefore in the midst of those I love, and shall retain while I live the strong sentiments I have ever entertained for you of sincere esteem & respect.
          Th: Jefferson
        